DETAILED ACTION
Applicant’s amendment and arguments filed November 16, 2022 is acknowledged.
Claims 1-4 and 10 have been amended.
Claims 12-15 are cancelled as previously indicated.
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “larger capacity storage device class” within the body of the claim.  It is unclear whether the term "larger” is in comparison to the size of the capacity of the storage between the electronic device and external electronic device or a general reference to the class of storage device, such as a large/mass capacity storage device.  Appropriate clarification is requested.  For purposes of applying prior art, the Examiner is interpreting “larger capacity storage device class” to mean a general reference to the class of storage device, such as a large/mass capacity storage device.
Claims 2-11 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DEES (U.S. Patent Application Publication # 2017/0048373 A1) in view of CHOI et al. (hereinafter Choi) (U.S. Patent Application Publication # 2010/0023649 A1).
Regarding claim 1, Dees teaches and discloses an electronic device (120, figure 1) comprising, a communication circuit (121, figure 1) configured to provide wireless communication; a processor (122, figure 1) electrically connected to the communication circuit; and a memory (122, figure 1) electrically connected to the processor, wherein the memory stores instructions configured to cause the electronic device to, when executed, 
set up a Wi-Fi Direct connection with an external electronic device (one of devices 100, 110, 11, 112; figure 1) ([0045]; teaches establishing a Wi-Fi Direct connection); identifying the external electronic device ([0044]; [0054]; [0056]; teaches identifying and displaying the type of external/peripheral devices; figure 3); based on the external electronic device not including the larger capacity storage device class, display a message indicating that the file transmission is not allowed ([0044]; [0054]; [0056]; “…symbols may also indicate the actual availability of the service, e.g. green indicating that the service is available and red indicating that the service is currently unavailable…”; teaches identifying and displaying the type of external/peripheral devices, such as indicating whether the peripheral is a storage device class, and displaying an indication whether the service of file transfer is allowed based on the indication and peripheral type; figure 3); communicate with the external electronic device as a first role ([0037]; [0047]; [0061]; [0068]; teaches communicating as a host role with the external devices using a Wi-Fi Direct connection).
However, Dees may not expressly disclose while maintaining the Wi-Fi Direct connection: determine to change a role of the electronic device from the first role to a second role, based on a file sharing application being executed in the electronic device and file transmission being attempted via the file sharing application; identify whether the external electronic device is capable of performing the first role for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class; and based on the external electronic device including the larger capacity storage device class, communicate with the external electronic device; and based on the external electronic device including the larger capacity storage device class, communicate with the external electronic device as the second role in response to the determination to change the role.
Nonetheless, in the same field of endeavor, Choi teaches and suggests while maintaining the Wi-Fi Direct connection ([0031]; [0035]; teaches while the link between the host and client is maintained): determine to change a role of the electronic device (client device, figure 2) from the first role (client role) to a second role (host role), based on a file sharing application being executed in the electronic device and file transmission being attempted via the file sharing application ([0023]; [0074]; teaches determining the role of the external device, whether data input or output); identify whether the external electronic device (client device, figure 2) is capable of performing the first role (client role) for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class (mass storage device class) ([0042]; [0065]; [0066]; teaches determining the class of the connected apparatus based on the identification information and the role of the connected apparatus based on a file sharing application and the file transmission between the devices); and based on the external electronic device including the larger capacity storage device class, communicate with the external electronic device as the second role in response to the determination to change the role ([0065]; “…when the client device is written as Mass Storage Class in the class information within the apparatus information transmitted from the client device…recognizes the client device as Mass Storage Class to establish a communication-link…a file transmission is carried out between those two device…”; [0074]; [0106]; teaches the host device identifies the external/client device as a mass storage device class and role of the device and based on the identification, establishing communication between the host device and the external/client device; figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the host device identifies the external/client device as a mass storage device class and based on the identification, establishing communication between the host device and the external/client device as taught by Choi with the method and device for establishing a connection between devices and determining communication roles as disclosed by Dees for the purpose of properly establishing a connection and communicating between a host device and external device based on device class, as suggested by Choi.

Regarding claim 2, Dees, as modified by Choi, further teaches and discloses wherein the first role is a media agnostic universal bus (MA USB) device and the second role is a MA USB host, wherein the communicating with the external electronic device as the first role comprises using a USB class device driver and an MA USB device block that interfaces with the USB class device driver, and wherein the MA USB device block comprises a USB device logic, a MA USB device protocol adaptation layer (PAL), and a MA link interface ([0035]; [0037]; [0039]; “…where there is a master/slave relation between the devices, for example in case of two devices supporting Media Agnostic USB over Wi-Fi where one of the devices takes the role of USB host and the other device takes the role of USB Hub/peripheral…”; [0061]; teaches a role change occurs been a docking host or docking device/peripheral using Media Agnostic USB standard). 

Regarding claim 3, Dees, as modified by Choi, further teaches and discloses wherein communicating with the external electronic device as the second role comprises using a USB class host driver and an MA USB host block that interfaces with the USB class host driver, and wherein the MA USB host block comprises a USB host logic, a MA USB host protocol adaptation layer (PAL), and a MA link interface ([0035]; [0037]; [0039]; “…where there is a master/slave relation between the devices, for example in case of two devices supporting Media Agnostic USB over Wi-Fi where one of the devices takes the role of USB host and the other device takes the role of USB Hub/peripheral…”; [0061]; teaches a role change occurs been a docking host or docking device/peripheral using Media Agnostic USB standard). 

Regarding claim 5, Dees, as modified by Choi, further teaches and discloses wherein the instructions are configured to cause the processor to, determine whether the external electronic device is changeable to be the first role, and to determine whether to change the electronic device to be the second role based on the determination ([0039]; [0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured). 

Regarding claim 6, Dees, as modified by Choi, further teaches and discloses wherein the instructions are configured to cause the processor to, transfer, to the external electronic device, information indicating that changing of the electronic device to be the second role is determined, in response to changing of the electronic device to be the second role being determined ([0039]; [0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured). 

Claims 4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over DEES (U.S. Patent Application Publication # 2017/0048373 A1) in view of CHOI et al. (hereinafter Choi) (U.S. Patent Application Publication # 2010/0023649 A1), and further in view of Huang et al. (hereinafter Huang) (U.S. Patent Application Publication # 2014/0337544 A1).
Regarding claim 4, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device as the MA USB host. 
Nonetheless, in the same field of endeavor, Huang teaches and suggests wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device as the MA USB host ([0028]; [0029]; [0083]; “…the MAUSB protocol is used to perform USB device enumeration and USB data delivery…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MA USB enumeration process as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi, for the purpose of establishing and communicating using the MA USB protocol.

Regarding claim 7, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose perform operations based on a Wi-Fi serial bus (WSB) service to connect WSB communication before the electronic device communicates with the external electronic device as the first role, the operations comprising, connecting the WSB communication via the communication circuit with a WSB discover operation; and setting up a WSB session with the external electronic device via the Wi-Fi Direct connection. 
Nonetheless, in the same field of endeavor, Huang teaches and suggests perform operations based on a Wi-Fi serial bus (WSB) service to connect WSB communication before the electronic device communicates with the external electronic device as the first role, the operations comprising, connecting the WSB communication via the communication circuit with a WSB discover operation; and setting up a WSB session with the external electronic device via the Wi-Fi Direct connection ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi, for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.

Regarding claim 8, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via a WSB discovery operation. 
Nonetheless, in the same field of endeavor, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via a WSB discovery operation ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection including service information for WSB communication connection via WSB discovery operation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi and Huang, for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.

Regarding claim 9, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via the operation of setting up the WSB session with the external electronic device.
Nonetheless, in the same field of endeavor, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via the operation of setting up the WSB session with the external electronic device ([0031]; “…during the service discovery process, wireless service advertiser 14 identifies one or more supported transport modes for the MAUSB protocol in service information advertised for the WSB service. During the P2P connection setup and WSB session setup, wireless service seeker 12 indicates a selected one of the supported transport modes for the MAUSB protocol in session information for the WSB session…”; [0060]; “MAC address”; [0073]; “session_id”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi and Huang, for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.

Regarding claim 10, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose wherein the first role is a media agnostic universal serial bus (MA USB) device and the second role is a MA USB host, and the instructions are configured to cause the processor to, deactivate a MA USB device module and to activate a MA USB host module using the WSB service, in response to the determination to change the electronic device to be the second role being determined. 
Nonetheless, in the same field of endeavor, Huang further teaches and suggests wherein the first role is a media agnostic universal serial bus (MA USB) host and the second role is a MA USB device, and the instructions are configured to cause the processor to, deactivate a MA USB host module and to activate a MA USB device module using the WSB service, in response to the determination to change the electronic device to be the second role being determined ([0046]; [0083]; “…the WSB service component at each of WSB host device 62 and WSB client device 72 activates the MAUSB protocol to perform USB device enumeration and exchange MAUSB packets for the WSB session over the P2P wireless connection…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MA USB activation process as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi and Huang, for the purpose of establishing and communicating using the MA USB protocol.

Regarding claim 11, Dees, as modified by Choi, discloses the claimed invention, but may not expressly disclose perform at least one of the WSB discovery operation or the operation of setting up the WSB session, after changing of the electronic device to be the second role is determined. 
Nonetheless, in the same field of endeavor, Huang further teaches and suggests perform at least one of the WSB discovery operation or the operation of setting up the WSB session, after changing of the electronic device to be the second role is determined ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees, as modified by Choi and Huang, for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.

Response to Arguments
Applicant's arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 1, Applicant argues, on page 9 of the Remarks, that Dees, Tachibana, and Huang does not disclose “identifying whether the external electronic device is capable of performing the first role for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Dees, as modified by Choi, does teach identifying whether the external electronic device is capable of performing the first role for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class.
Although Dees does teach and suggest identifying and displaying the type of external/peripheral devices ([0044]; [0054]; [0056]; figure 3), Dees does not explicitly disclose identifying whether the external electronic device is capable of performing the first role for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class.
However, as stated in the above rejection, Choi is relied upon to teach and suggest the host device identifies the external/client device as a mass storage device class and capable of the role of a device, and establishing communication between the host device and the external/client device based on the identification ([0065]; “…when the client device is written as Mass Storage Class in the class information within the apparatus information transmitted from the client device…recognizes the client device as Mass Storage Class to establish a communication-link…a file transmission is carried out between those two device…”; [0074]; [0106]; figure 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the host device identifies the external/client device as a mass storage device class and based on the identification, establishing communication between the host device and the external/client device as taught by Choi with the method and device for establishing a connection between devices and determining communication roles as disclosed by Dees for the purpose of properly establishing a connection and communicating between a host device and external device based on device class, as suggested by Choi.
Therefore, based on the broadest reasonable interpretation, it is the combination of Dee and Choi, and more specifically Choi, that teaches and suggests  identifying whether the external electronic device is capable of performing the first role for the file transmission by identifying whether the external electronic device includes a larger capacity storage device class.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For dependent claims 2-11, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1, respectively.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 8, 2022

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477